NEWS FOR IMMEDIATE RELEASE CONTACT: Melvin Gagerman, Chairman and CEO Cipora Lavut Aura Systems, Inc. 404 539-2161 310-643-5300 x171 clavut@aurasystems.com mgagerman@aurasystems.com Aura’s CEO Releases Letter to Shareholders EL SEGUNDO, Calif. – December 17, 2009 – Aura Systems, Inc. (OTCBB:AUSI) today announced that its Chairman and CEO Mr. Melvin Gagerman has released a letter to stockholders, which is available on the company's website. The letter is also available as an 8-K filing with the SEC by the Company. The letter summarizes recent business development in (i) transport refrigeration, (ii) telecommunication with emphasis on cell station applications, (iii) hybrid application with upcoming developments of a 30 kW and 100 kW systems, (iv) military developments with RG31, upcoming Bradley, HET, WIN-T and other smaller programs as well as foreign military sales, and (v) other recent developments with expected business starting in January 2010.In addition the letterstates “We are experiencing significant increase in demand for our AuraGen®/VIPER solutions from customers and expect ever more increasing orders in the coming months.In the third quarter of the current fiscal year (ended November 30th) we shipped approximately twice as much as in the second quarter and we potentially expect to ship in the fourth quarter approximately twice as much as in the third quarter.Our shipments are currently not limited by available orders but rather by the time required to quickly ramp up production and testing”. Safe Harbor Statement Statements in this press release regarding management's future expectations, beliefs, intentions, goals, strategies, plans or prospects, including, without limitation, statements relating to the future growth and success of the Company's technology and products, may constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.
